DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-20, filed 12/22/2020, with respect to objections to specification have been fully considered and are persuasive. The objection to specification has been withdrawn.
Applicant’s arguments, see pages 11-20, filed 12/22/2020, with respect to 112b rejection have been fully considered and are persuasive.  The rejection of claims 1, 5, 7, 8, 12, 15, 18, 27, 31, and 35 has been withdrawn. 

Applicant’s arguments, see pages 11-20, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1, 4, 5, 7-9, 12, 15, 17, 18, 27, 31, and 35 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication Number 20140180027 granted to Buller in yet further view of Non-Patent Literature titled “The ability of a novel physiological strain scale to predict heat strain risk in field settings using non-invasive measures of heart rate and skin temperature” to Basler.
However, the applicant argues that the reference US Pat Pub No 20140180027 granted to Butler (hereinafter “Butler”) does not disclose an adaptive physiological strain index. The .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 12-13, 15, 17-18, 27, 29, 31, 35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 20140180027 granted to Buller (hereinafter “Buller” – cited in IDS) in yet further view of Non-Patent Literature titled “The ability of a novel physiological strain scale to predict heat strain risk in field settings using non-invasive measures of heart rate and skin temperature” to Basler (hereinafter “Basler”).
Regarding claim 1, Buller discloses a system for generating an adaptive physiological strain index (aPSI), the system (e.g. abstract and para 0097 “Using an estimate of core body temperature in conjunction with heart rate to obtain a physiological strain index (PSI) value would provide a simple mechanism for alerting workers to possible excessive thermal work strain”) comprising: at least one heart rate sensor configured to be attached to or placed on a person (e.g. para 0016 “the system including a heart rate data source”, para 0030 “Examples of it is noted that the claim does not specify how the heart rate is used. Buller does not require the heart rate to be used with signal analysis).  
However, Buller does not explicitly disclose determining a temperature gradient between the skin temperature from said at least one temperature sensor and a body core temperature.
Basler teaches a similar physiological strain scale to predict heat strain risk which operates non-inversely by capturing skin temperature and heart rate to bypass the need for 

Regarding claim 2, Buller as modified by Basler (hereinafter “modified Buller”) renders the system of claim 1 obvious as recited hereinabove, Buller further comprising a data storage configured to store data (e.g. para 0039 “In at least one embodiment, there is a memory or storage (not illustrated) in communication with the processor 300”) related to an age of the person (e.g. para 0011 “the method further includes adjusting the extended Kalman filter based on at least one of a fitness level, an age, a maximum heart rate and a resting heart rate of the person.”); Basler teaches a body core temperature at rest, and a heart rate at rest (e.g. page 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    139
    418
    media_image2.png
    Greyscale
 where CTt is the body core temperature at a time t, CTrest is the body core temperature at rest, HRt is the heart rate at a time t, HRrest is the heart rate at rest, HRcriticai is a maximum heart rate, CTcriticai is a maximum body temperature, and ST is the skin temperature, Buller does disclose determining the same limitations as disclosed above. Therefore, it is considered that the aPSI is being determined based on formula as recited. [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).

Regarding claim 4, modified Buller renders the system according to claim 1 obvious as recited hereinabove, Buller discloses wherein said processor configured to produce a new calculated aPSI score at predetermined intervals based on variances in at least one of the skin temperatures and the heart rates received by said processor (e.g. para 0014 “a timer module in communication with said heart rate module and said core body temperature calculator” and 0041 “…the timer adjusts the sampling intervals based on the temperature signal provided by the temperature sensor 325 by decreasing the interval when the temperature is above a predetermined threshold(s)”).   


Regarding claim 5, modified Buller renders the system according to claim 1 obvious as recited hereinabove, Buller further comprising a timer circuit in communication with said processor (e.g. para 0014 “processor further includes a timer module in communication with said heart rate module and said core body temperature calculator”), and wherein said processor configured to produce a new calculated aPSI score based on calculating at least one first aPSI score at an initial time designation of a timer circuit and calculating one new calculated aPSI score at each predetermined time intervals as provided by said timer circuit (e.g. para 0041 “(timer module 308 that provides the sampling rate at which the heart rate is determined and the core body temperature is calculated, timer module 308 is connected to a temperature sensor 325 connected to the processor, timer adjusts the sampling intervals based on the temperature signal provided by the temperature sensor 325 by decreasing the interval when the temperature is above a predetermined threshold(s)”; it is noted that since the device continues to produce an aPSI score by operating in real-time. Therefore, it is understood that a new calculated aPSI score would be determined at a second interval). 

Regarding claim 7, modified Buller renders the system according to claim 1 obvious as recited hereinabove, Buller discloses wherein said processor calculates the current body core temperature using a Kalman filter or an extended Kalman filter (e.g. para 0009 “method for determining the core body temperature of a person where the method includes setting an initial core body temperature with a processor; receiving a heart rate of the person with the 

Regarding claim 8, modified Buller renders the system according to claim 1 obvious as recited hereinabove, Buller discloses further comprising a display in communication with said processor to display the calculated aPSI index produced by the processor (e.g. para 0013 “system includes a display in communication with said processor”).  

Regarding claim 9, modified Buller renders the system according to claim 1 obvious as recited hereinabove, Buller discloses further comprising an alarm in communication with said processor, wherein said processor is configured to produce an alert signal to said alarm when the calculated aPSI score exceeds a predetermined aPSI score threshold (e.g. para 0014 “processor further includes an alarm”, para 0009 “method further includes when the new predicted core body temperature exceeds a predetermined threshold, sending an alarm signal prior to proceeding to repeating”, para 0043 “system further includes an alarm module 309, for providing an alert signal when predetermined thresholds for the core body temperature are reached, alarm module 309 is in communication with the temperature sensor 325 and uses the detected temperature to select the threshold sets for triggering an alarm such that the threshold sets will set lower temperature thresholds for higher detected temperatures detected by the temperature sensor 325 and para 0097 “Using an estimate of core body temperature in conjunction with heart rate to obtain a physiological strain index (PSI) value 

Regarding claim 12, Buller discloses a method for generating an adaptive physiological strain index (aPSI) from a at least one body core temperature and heart rate for an individual  (e.g. abstract and para 0097 “Using an estimate of core body temperature in conjunction with heart rate to obtain a physiological strain index (PSI) value would provide a simple mechanism for alerting workers to possible excessive thermal work strain”), the method comprising: receiving by a processor a heart rate signal from a heart rate sensor detecting a heart rate of the individual (e.g. para 0016 “the system including a heart rate data source”, para 0030 “Examples of sources of the heart rate include a heart rate monitor attached to the person”); receiving by the processor a skin temperature reading from a temperature sensor detecting a skin temperature of the individual (e.g. para 0041, Fig. 3B, “a temperature sensor 325… detects the temperature proximate the skin of the person”); calculating with the processor the body core temperature for the individual (e.g. para 0009 “method for determining the core body temperature of a person where the method includes setting an initial core body temperature with a processor; receiving a heart rate of the person with the processor; calculating a predicted core body temperature with the processor using an extended Kalman filter based on the heart rate and the initial core body temperature”) based on; calculating with the processor a temperature gradient between the skin temperature reading and the body core temperature (e.g. para 0009 “determining the core body temperature of a person where the method includes setting an initial core body temperature with a processor; receiving a heart rate of the 
However, Buller does not explicitly disclose determining a temperature gradient between the skin temperature from said at least one temperature sensor and a body core temperature.
Basler teaches a similar physiological strain scale to predict heat strain risk which operates non-inversely by capturing skin temperature and heart rate to bypass the need for core temperature data. Basler teaches that it is known to utilize skin temperature into a classification model (e.g. page 4, 5) coined physiological strain scale (PSS), which predict physiological strain based upon the measurements of skin temperature and heart rate (e.g. pages 5, 15-16 discussing obtaining core temperature,), producing a score based on heart rate, temperature gradient between the skin temperature and a body core temperature (pages 17-18, study from page 22-). This allows for a more efficient and less invasive way of monitoring a diverse population of persons who are subjected to arduous work in hot conditions, which is known to alter physiological strain which provides the predictable result of increasing accuracy in predicting heat related illness risk in high heat environments (e.g. page 9, 23). Therefore It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Buller with the teachings of Basler to allows for a more efficient and less invasive way of 

Regarding claim 13, Buller discloses the method of claim 12, further comprising receiving the individual's age from at least one of an input device, memory, database, or data storage, wherein the individual’s age data can be accessed by the processor (e.g. para 0011 “method further includes adjusting the extended Kalman filter based on at least one of a fitness level, an age, a maximum heart rate and a resting heart rate of the person”, para 0030 “predetermined resting core body temperature for that person; individuals with similar physical characteristics of the person such as height, weight, and age” and para 0043 “predetermined thresholds are stored in a memory or other storage, for example, in a database or are present in the code running on the processor”), Basler teaches a body core temperature at rest, and a heart rate at rest (e.g. page 23) and wherein said processor calculating the aPSI score based on the following equation (e.g. page 23): 

    PNG
    media_image3.png
    141
    412
    media_image3.png
    Greyscale

where CTt is a body core temperature at a time t, CTrest is a body core temperature at rest, HRt is the heart rate at a time t, HRrest is a heart rate at rest, HRcriticai is a maximum heart rate, and CTcriticai is a maximum body temperature.  Buller does disclose determining the same limitations as disclosed above. Therefore, it is considered that the aPSI is being determined based on 

Regarding claim 15, modified Buller renders the method of claim 12 obvious as recited hereinabove, Buller discloses wherein calculating with the processor the current body core temperature using a Kalman filter or an extended Kalman filter (e.g. para 0009 “(method for determining the core body temperature of a person where the method includes setting an initial core body temperature with a processor; receiving a heart rate of the person with the processor; calculating a predicted core body temperature with the processor using an extended Kalman filter based on the heart rate and the initial core body temperature”).    

Regarding claim 17, modified Buller renders the method of claim 12 obvious as recited hereinabove, Buller discloses wherein comprising adjusting by the processor the aPSI score based on at least one of a fitness level, an age, a maximum heart rate, or a resting heart rate of the individual (e.g. para 0011 “method further includes adjusting the extended Kalman filter based on at least one of a fitness level, an age, a maximum heart rate and a resting heart rate of the person”; e.g. para 0097 “Using an estimate of core body temperature in conjunction with heart rate to obtain a physiological strain index (PSI) value would provide a simple mechanism for alerting workers to possible excessive thermal work strain”).  

Regarding claim 18, modified Buller renders the method of claim 12 obvious as recited hereinabove, Buller discloses wherein further comprising calculating a new aPSI score with the processor at predetermined time intervals or at predetermined intervals based on at least one of variances in the body core temperatures from the temperature sensor and the heart rates from the heart rate signal from by the heart rate sensor (e.g. para 0014 “a timer module in communication with said heart rate module and said core body temperature calculator” and 0041 “…the timer adjusts the sampling intervals based on the temperature signal provided by the temperature sensor 325 by decreasing the interval when the temperature is above a predetermined threshold(s)”).  

Regarding claim 27, modified Buller renders the system according to claim 1 obvious as recited hereinabove, Buller further comprising: a memory for storing at least a resting heart rate for the person (e.g. para 0039 “there is a memory or storage in communication with the processor 300”, para 0043 “predetermined thresholds are stored in a memory or other storage, for example, in a database or are present in the code running on the processor”), and said memory is in electrical communication with said processor; wherein said processor configured to produce an updated aPSI score for the person based on a current skin temperature, the resting heart rate, and a current heart rate where the current body core temperature is calculated based on the heart rate information and time since initiation of the monitoring (e.g. para 0009 “method for determining the core body temperature of a person where the method includes setting an initial core body temperature with a processor; receiving a heart rate of the person with the processor; calculating a predicted core body temperature with the processor using an extended Kalman filter based on the heart rate and the initial core body temperature”, 
Regarding claim 29, modified Buller renders the system according to claim 27 obvious as recited hereinabove, Buller, using an a person specific heart rate critical for the person; Basler teaches calculating while using the following equations (e.g. page 23): 

    PNG
    media_image4.png
    123
    425
    media_image4.png
    Greyscale


where CTt is the body core temperature at a time t, CTrest is the body core temperature at rest, HRt is the heart rate at a time t, HRrest is the heart rate at rest, HRcriticai is a maximum heart rate, CTcriticai is a maximum body temperature, and ST is the skin temperature. Buller does disclose determining the same limitations as disclosed above. Therefore, it is considered that the aPSI is being determined based on formula as recited. [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).


Regarding claim 31, modified Buller renders the system according to claim 1 obvious as recited hereinabove, Buller, further comprising: at least one internal temperature sensor configured to be internal to the person's skin (e.g. para 0053 “Data from nine studies were used to examine the performance of the model in a number of different conditions and to provide model validation”, para 0056 “temperature was measured with a rectal probe”, and para 0058 “body temperature was measured by ingested thermometer pill”); wherein said processor configured to produce an updated aPSI score for the person based on a current skin temperature from said at least one skin temperature sensor, the resting heart rate from a memory, a current heart rate from said at least one heart rate sensor, and the body core temperature from said internal temperature sensor (e.g. para 0040 “processor 300 includes code that will run a set of modules including an initial core body temperature (CT) module 302, a heart rate module 304, and core body temperature calculator 306”, para 0053 “Data from nine studies were used to examine the performance of the model in a number of different conditions and to provide model validation”, para 0056 “temperature was measured with a rectal probe”, Para 0058 “body temperature was measured by ingested thermometer pill”; para 0097 “It is understood that data used to validate the model comprises data in the memory to adjust the PSI; Using an estimate of core body temperature in conjunction with heart rate to obtain a physiological strain index (PSI) value would provide a simple mechanism for alerting workers to possible excessive thermal work strain”).

Regarding claim 35, modified Buller renders the method according to claim 12 obvious as recited hereinabove, Buller wherein for generating the aPSI from the skin temperature, the the heart rate, the method comprising: when one of the skin temperature and a heart rate from the heart rate signal is unavailable, using a previously stored value or calculating a value for the unavailable skin temperature or the unavailable heart rate (e.g. para 0039 “there is a memory or storage in communication with the processor 300”; para 0043 “predetermined thresholds are stored in a memory or other storage, for example, in a database or are present in the code running on the processor”; and para 0016 “system including a heart rate data source”; Additionally, it is noted that using previous detected measurements or stored data is a well-known concept to provide continuous data analysis.).

Regarding claim 38, modified Buller renders the method according to claim 12 obvious as recited hereinabove, Buller discloses wherein calculating the aPSI score (e.g. para 0097; see claim 1) for the individual is based on the skin temperature reading received from the temperature sensor (e.g. para 0041, Fig. 3B, “a temperature sensor 325… detects the temperature proximate the skin of the person”) the heart rate signal received from the heart rate sensor (e.g. para 0016 “the system including a heart rate data source”, para 0030 “Examples of sources of the heart rate include a heart rate monitor attached to the person”), and the body core temperature calculated based on the heart rate signal (e.g. para 0097 “Using an estimate of core body temperature in conjunction with heart rate to obtain a physiological strain index (PSI)), Basler teaches using a resting heart rate (e.g. page 23). 

Regarding claim 39, modified Buller renders the system according to claim 1 obvious as recited hereinabove, Buller discloses wherein said processor produces a current aPSI score (e.g. para 0097; see claim 1) for the person based on a current skin temperature from said temperature 

Regarding claim 40, modified Buller renders the system according to claim 39 obvious as recited hereinabove, Buller discloses  further comprising a memory for storing at least the resting heart rate for the person, said memory in electrical communication with said processor (e.g. para 0039 “In at least one embodiment, there is a memory or storage (not illustrated) in communication with the processor 300”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Buller as applied to claims 1, 2, 4-5, 7-9, 12-13, 15, 17-18, 27, 29, 31, 35, and 38-4 above, and further in view of US Patent Publication Number 20130237772 granted to Pisani et al. (hereinafter “Pisani” – cited in IDS). 
Regarding claim 6, modified Buller discloses the system according to claim 5, further comprising an accelerometer in communication with said processor; and wherein said processor is configured to detect at least one of a resting heart rate (e.g. para 0097 “Using an estimate of core body temperature in conjunction with heart rate to obtain a physiological but fails to explicitly disclose and a resting skin temperature of the individual when a plurality of signals from said accelerometer remain below a predetermined threshold for a predetermined time period and/or substantially remain below the predetermined threshold for the predetermined time period.
Pisani teaches that it is known to use an accelerometer in communication with said processor (e.g. para. 0092 “sensors may be a heart rate sensor and/or an accelerometer”; and para 0101 “anatomically-shaped sensor electronics module comprising processing means, memory means and communications means”); and wherein said processor is configured to detect at least one of a resting heart rate and a resting skin temperature of the individual when a plurality of signals from said accelerometer remained below a predetermined threshold for a predetermined time period and/or substantially remained below the predetermined threshold for the predetermined time period (e.g. para 0027 “welfare indication may be determinable by analysis and/or comparison of newly received cardio, respiratory, physiological and/or other information with thresholds from configurable data stored in the memory”, para 0070 “device may be capable of sensing more than one measurement of cardio information, two measurements of heart rate; para 0075 “welfare indication may be determinable by analysis and/or comparison of newly received cardio, respiratory, physiological and/or other information with thresholds from configurable data stored in the memory”) in order to incorporate movement data from the wearer’s body in the strain index calculations (e.g. para 0001). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the modified Buller with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Non-Patent Literature “a real-time heat strain risk classifier using heart rate and skin temperature”, online https://iopscience.iop.org/article/10.1088/0967-3334/29/12/N01/pdf.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792